 

Exhibit 10.2

 

EXECUTION VERSION

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of July 29, 2020 by and between Churchill Capital Corp IV, a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-239856
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-fifth of one redeemable warrant, each whole
warrant entitling the holder thereof to purchase one share of Common Stock (such
initial public offering hereinafter referred to as the “Offering”), has been
declared effective as of the date hereof by the U.S. Securities and Exchange
Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc. (the
“Representative”); and

 

WHEREAS, as described in the Prospectus, $1,800,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $2,070,000,000 if the Representative’s
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Common Stock included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $63,000,000, or $72,450,000 if the Representative’s over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Representative upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)            Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
in the United States at JPMorgan Chase Bank N.A. (or at another U.S. – chartered
commercial bank with consolidated assets of $100 billion or more) and at a
brokerage institution selected by the Trustee that is reasonably satisfactory to
the Company;

 

 

 

 

(b)            Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)            In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in solely United States government securities
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credit or other
consideration;

 

(d)            Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)            As soon as practicable notify the Company and the Representative
of all communications received by the Trustee with respect to any Property
requiring action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)            Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)            Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;

 

(i)            Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, President, Chief Financial
Officer, Secretary or Chairman of the board of directors of the Company (the
“Board”) or other authorized officer of the Company and, in the case of
Exhibit A, acknowledged and agreed to by the Representative and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest earned on funds held in the Trust Account (net of
amounts withdrawn in accordance with this Agreement and less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is the later of (i) 24 months after the
closing of the Offering or 27 months from the closing of the Offering if the
Company has executed a letter of intent, agreement in principle or definitive
agreement for an initial Business Combination within 24 months from the closing
of the Offering and (ii) such later date as may be approved by the Company’s
stockholders in accordance with the Company’s amended and restated Certificate
of Incorporation, if a Termination Letter has not been received by the Trustee
prior to such date, in which case the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B and the Property in the Trust Account, including interest earned on
funds held in the Trust Account (net of amounts withdrawn in accordance with
this Agreement and less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses) shall be distributed to the Public
Stockholders of record as of such date;

 

2

 

 

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any tax obligation owed by the
Company as a result of assets of the Company or interest or other income earned
on the Property, which such payment the Company shall forward to the relevant
taxing authority; provided, however, that to the extent there is not sufficient
cash in the Trust Account to pay such tax obligation, the Trustee shall
liquidate such assets held in the Trust Account as shall be designated by the
Company in writing to make such distribution, so long as there is no reduction
in the principal amount initially deposited in the Trust account; provided,
further, that if the tax to be paid is a franchise tax, the written request by
the Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the relevant taxing authority for the Company. The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request;

 

(k)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Working Capital Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to fund working capital compliance
requirements (a “Working Capital Withdrawal”), which amount shall be delivered
directly to the Company; provided, however, that to the extent there is not
sufficient cash in the Trust Account to fund such Working Capital Withdrawal,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution, so long as there
is no reduction in the principal amount initially deposited in the Trust
account. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request; provided, further,
that Working Capital Withdrawal shall not exceed $1,000,000 per annum;

 

(l)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit E (a “Stockholder Redemption Withdrawal Instruction”), the Trustee shall
distribute to the Public Stockholders on behalf of the Company the amount
requested by the Company to be used to redeem shares of Common Stock from Public
Stockholders properly submitted in connection with a stockholder vote to approve
an amendment to the Company’s amended and restated Certificate of Incorporation
to modify the substance or timing of the Company’s obligation to redeem 100% of
its public shares of Common Stock if the Company has not consummated an initial
Business Combination within such time as is described in the Company’s amended
and restated Certificate of Incorporation or with respect to any other material
provisions relating to stockholders’ rights or pre-initial Business Combination
activity. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to distribute said funds, and
the Trustee shall have no responsibility to look beyond said request; and

 

3

 

 

(m)           Not make any withdrawals or distributions from the Trust Account
other than pursuant to Section 1(i), (j), (k) or (l) above.

 

2.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)            Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, President, Chief Executive Officer,
Chief Financial Officer or Secretary. In addition, except with respect to its
duties under Sections 1(i), 1(j), 1(k) and 1(l) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it, in good faith and with reasonable
care, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 

(b)            Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s, or its representatives’, gross negligence, fraud or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this Section 2(b), it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Trustee shall have the right to conduct and manage the
defense against such Indemnified Claim; provided that the Trustee shall obtain
the consent of the Company with respect to the selection of counsel; provided,
further that the Company may conduct and manage the defense against any
Indemnified Claim if the Trustee does not promptly take reasonable steps to
mount such a defense. The Trustee may not agree to settle any Indemnified Claim
without the prior written consent of the Company. The Company may participate in
any such action with its own counsel;

 

(c)            Pay the Trustee the fees set forth on Schedule A hereto,
including an initial set-up fee, annual administration fee, and transaction
processing fee which fees shall be subject to modification by the parties from
time to time. It is expressly understood that the Property shall not be used to
pay such fees unless and until the property is distributed to the Company
pursuant to Sections 1(i) hereof. The Company shall pay the Trustee the initial
set-up fee and the first annual administration fee at the consummation of the
Offering. The Trustee shall refund to the Company the annual administration fee
(on a pro rata basis) with respect to any period after the liquidation of the
Trust Account. The Company shall not be responsible for any other fees or
charges of the Trustee except as set forth in this Section 2(c), Schedule A and
as may be provided in Section 2(b) hereof;

 

4

 

 

(d)            In connection with any vote of the Company’s stockholders
regarding a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e)            Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)            Unless otherwise agreed between the Company and the
Representative, ensure that any Instruction Letter delivered in connection with
a Termination Letter in the form of Exhibit A expressly provides that the
Deferred Discount is paid directly to the accounts as directed by the
Representative prior to any transfer of the funds held in the Trust Account to
the Company or any other person;

 

(g)            Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

(h)            Within four (4) business days after the Representative exercises
the over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$$63,000,000, or $72,450,000 if the underwriters’ overallotment option is
exercised in full.

 

3.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)            Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this Agreement
and that which is expressly set forth herein;

 

(b)            Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s, or its
representatives’, gross negligence, fraud, or willful misconduct;

 

(c)            Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
reasonably incurred expenses incident thereto;

 



5

 

 

(d)            Refund any depreciation in principal of any Property;

 

(e)            Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)            The other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s, or its
representatives’, gross negligence, fraud, or willful misconduct. The Trustee
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Trustee, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee, signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g)            Verify the accuracy of the information contained in the
Registration Statement;

 

(h)            Provide any assurance that any Business Combination entered into
by the Company or any other action taken by the Company is as contemplated by
the Registration Statement;

 

(i)            File information returns with respect to the Trust Account with
any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(j)            Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
franchise and income tax obligations, except pursuant to Section 1(j) hereof; or

 

(k)            Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j), 1(k) and
1(l) hereof.

 

4.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6

 

 

5.            Termination and Replacement of Trustee. This Agreement shall
terminate as follows:

 

(a)            If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee, pending which the Trustee shall continue
to act in accordance with this Agreement. At such time that the Company notifies
the Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements and any other
reasonable transfer requests that the Company may make, whereupon this Agreement
shall terminate; provided, however, that in the event that the Company does not
locate a successor trustee within ninety (90) days of receipt of the resignation
notice from the Trustee, the Trustee may submit an application to have the
Property deposited with any court in the State of New York or with the United
States District Court for the Southern District of New York and upon such
deposit, the Trustee shall be immune from any liability whatsoever; or

 

(b)            At such time that the Trustee has completed the liquidation of
the Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b).

 

6.            Miscellaneous.

 

(a)            The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s, or its
representatives’, gross negligence, fraud, or willful misconduct, the Trustee
shall not be liable for any loss, liability or expense resulting from any error
in the information or transmission of the funds.

 

(b)            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 



7

 

 

(c)            This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified (other than to
correct a typographical error) by a writing signed by each of the parties
hereto.

 

(d)            Sections 1(i) and 1(l) hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders,
it being the specific intention of the parties hereto that each of the Company’s
stockholders is, and shall be, a third party beneficiary of this
Section 6(d) with the same right and power to enforce this Section 6(d) as the
other parties hereto. For purposes of this Section 6(d), the “Consent of the
Stockholders” means receipt by the Trustee of a certificate from the inspector
of elections of the stockholder meeting certifying that either (i) the Company’s
stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) (or
any successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification, or (ii) the Company’s
stockholders of record as of the record date who hold sixty-five percent (65%)
or more of all then outstanding shares of the Common Stock and Class B common
stock, par value $0.0001 per share, of the Company voting together as a single
class, have delivered to such entity a signed writing approving such change,
amendment or modification. No such amendment will affect any Public Stockholder
who has otherwise indicated his election to redeem his share of Common Stock in
connection with a stockholder vote sought to amend the Certificate of
Incorporation. Except for any liability arising out of the Trustee’s, or its
representatives’, gross negligence, fraud, or willful misconduct, the Trustee
may rely conclusively on the certification from the inspector or elections
referenced above and shall be relieved of all liability to any party for
executing the proposed amendment in reliance thereon.

 

(e)            The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, County of New York,
State of New York, for purposes of resolving any disputes hereunder. AS TO ANY
CLAIM, CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH
PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

 

(f)            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 



8

 

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Churchill Capital Corp IV

640 Fifth Avenue, 12th Floor

New York, NY 10019

Attn: Jay Taragin

 

in each case, with copies to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn: Raphael M. Russo

Fax No.: (212) 757-3990

 

and

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Attn: Pavan Bellur

 

in each case, with copies to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020

Attention: Joel L. Rubinstein

Email: joel.rubinstein@whitecase.com

 



9

 

 

(g)            Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)            Each of the Company and the Trustee hereby acknowledges and
agrees that the Representative is a third party beneficiary of this Agreement.

 

(i)            The Trustee shall perform its duties under this Agreement in
compliance with all applicable laws and keep confidential all information
relating to this Agreement and, except as required by applicable law, shall not
use such information for any purpose other than the performance of the Trustee’s
obligations under this Agreement.

 

(j)            Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

(k)            This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

[Signature Page Follows]

 



10

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee

 

  By: /s/ Francis Wolf     Name: Francis Wolf     Title: Vice President

 

  Churchill Capital Corp IV

 

  By: /s/ Jay Taragin     Name: Jay Taragin     Title: Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 



 



 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial set-up fee. Initial closing
of Offering by wire transfer. $         2,000.00 Trustee administration fee
Payable annually.  First year fee payable at initial closing of Offering by wire
transfer; thereafter, payable by wire transfer or check. $        10,000.00
Transaction processing fee for disbursements to Company under Sections 1(i),
1(j), 1(k) and 1(l)  Billed to Company following disbursement made to Company
under Section 1 $        250.00 Paying Agent services as required pursuant to
Section 1(i) and 1(l) Billed to Company upon delivery of service pursuant to
Section 1(i) and 1(l) Prevailing rates

 



Sch. A-1

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account No.       Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Churchill Capital Corp IV (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), this is to
advise you that the Company has entered into an agreement with [insert name]
(the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date]. The Company
shall notify you at least seventy-two (72) hours in advance of the actual date
of the consummation of the Business Combination (the “Consummation Date”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at JPMorgan Chase Bank N.A. to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative) (with respect to the Deferred Discount). It is
acknowledged and agreed that while the funds are on deposit in the trust
operating account at JPMorgan Chase Bank N.A. awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) a joint written
instruction signed by the Company and the Representative with respect to the
transfer of the funds held in the Trust Account, including payment of amounts
owed to public stockholders who have properly exercised their redemptions rights
and payment of amounts of the Deferred Discount to the underwriter from the
Trust Account (the “Instruction Letter”). You are hereby directed and authorized
to transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 



Ex. A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.

 

  Very truly yours,       Churchill Capital Corp IV

 

  By:       Name:     Title:

 

Acknowledged:       Citigroup Global Markets Inc.  

 

By:       Name:     Title:  

 



Ex. A-2

 

 

EXHIBIT B

 

[Letterhead of Company] [Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account No.       Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Churchill Capital Corp IV (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Business within the time frame specified in the Company’s amended
and restated Certificate of Incorporation, as described in the Company’s
Prospectus relating to the Offering. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Stockholders. The Company has selected [insert
completion deadline] as the effective date for the purpose of determining when
the Public Stockholders will be entitled to receive their share of the
liquidation proceeds. You agree to be the Paying Agent of record and, in your
separate capacity as Paying Agent, agree to distribute said funds directly to
the Public Stockholders in accordance with the terms of the Trust Agreement and
the amended and restated Certificate of Incorporation of the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(i) of the Trust Agreement.

 

  Very truly yours,       Churchill Capital Corp IV

 

  By:       Name:     Title:

 

cc:Citigroup Global Markets Inc.

 



Ex. B-1

 

 

EXHIBIT C

 

[Letterhead of Company] [Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account No.       Tax Payment Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Churchill Capital Corp IV (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $___________ of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Churchill Capital Corp IV

 

  By:       Name:     Title:

 

cc:Citigroup Global Markets Inc.

 



Ex. C-1

 

 

EXHIBIT D

 

[Letterhead of Company] [Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account No.       Working Capital Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Churchill Capital Corp IV (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $___________ of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to fund its working capital requirements. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Churchill Capital Corp IV

 

  By:       Name:     Title:

 

cc:Citigroup Global Markets Inc.

 



Ex. D-1

 

 

EXHIBIT E

 

[Letterhead of Company] [Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:Trust Account No.       Stockholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Churchill Capital Corp IV (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), the Company
hereby requests that you deliver to the redeeming Public Stockholders of the
Company $__________ of the principal and interest income earned on the Property
as of the date hereof into a segregated account held by you on behalf of the
Beneficiaries for distribution to the Stockholders who have requested redemption
of their shares. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated Certificate of Incorporation. As such, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter.

 

  Churchill Capital Corp IV

 

  By:       Name:     Title:

 

cc:Citigroup Global Markets Inc.

 

Ex. E-1



 